13-4043
     Kearney v. N.Y.S.D.O.C.S.

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 16th day of October, two thousand fourteen.
 5
 6       PRESENT: DENNIS JACOBS,
 7                RAYMOND J. LOHIER, JR.,
 8                CHRISTOPHER F. DRONEY,
 9                              Circuit Judges.
10
11       - - - - - - - - - - - - - - - - - - - -X
12       RICHARD KEARNEY,
13                Plaintiff-Appellant,
14
15                    -v.-                                               13-4043
16
17       NEW YORK STATE DEPARTMENT OF
18       CORRECTIONAL SERVICES, ET AL.,
19                Defendants-Appellees.
20       - - - - - - - - - - - - - - - - - - - -X
21
22       FOR APPELLANT:                        RICHARD KEARNEY, pro se,
23                                             Stormville, New York.
24
25       FOR APPELLEES:                        LAURA ETLINGER, for Assistant
26                                             Solicitor General, for Eric T.
27                                             Schneiderman, Attorney General


                                                  1
 1                              of the State of New York,
 2                              Albany, New York.
 3
 4        Appeal from a judgment of the United States District
 5   Court for the Northern District of New York (Suddaby, J.).
 6
 7        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
 8   AND DECREED that the judgment of the district court be
 9   AFFIRMED.
10
11        Appellant Richard Kearney, pro se, appeals from the
12   district court’s grant of summary judgment, dismissing his
13   reasonable accommodation action. We assume the parties’
14   familiarity with the underlying facts, the procedural
15   history, and the issues presented for review.
16
17        A district court’s grant of summary judgment is
18   reviewed de novo with the view that “[s]ummary judgment is
19   appropriate only if the moving party shows that there are no
20   genuine issues of material fact and that the moving party is
21   entitled to judgment as a matter of law.” Miller v. Wolpoff
22   & Abramson, LLP, 321 F.3d 292, 300 (2d Cir. 2003). We
23   resolve all ambiguities and draw all inferences in favor of
24   the non-movant. Nationwide Life Ins. Co. v. Bankers Leasing
25   Assoc., 182 F.3d 157, 160 (2d Cir. 1999). Summary judgment
26   is appropriate “[w]here the record taken as a whole could
27   not lead a rational trier of act to find for the non-moving
28   party.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,
29   475 U.S. 574, 587 (1986).
30
31        Upon such review, we conclude that Kearney’s appeal is
32   without merit substantially for the reasons stated in
33   Magistrate Judge Dancks’ report and recommendation, which
34   the district court adopted over Kearney’s timely objection.
35   To the extent Kearney asserts that he was deprived of access
36   to the showers, he fails to raise a triable issue of fact
37   because his need for crutches is “for long periods of
38   standing and walking”; he refused additional consultations
39   and treatment from prison doctors; and a prison is not
40   required to “provide a disabled individual with every
41   accommodation he requests or the accommodation of his
42   choice” in order to provide “reasonable accommodations.”
43   McElwee v. County of Orange, 700 F.3d 635, 641 (2d Cir.
44   2012).
45



                                  2
1        For the foregoing reasons, and finding no merit in
2   Kearney’s other arguments, we hereby AFFIRM the judgment of
3   the district court.
4
5                              FOR THE COURT:
6                              CATHERINE O’HAGAN WOLFE, CLERK
7
8




                                 3